The opinion of the court was delivered by
Watkins, J.
The defendant was indicted on a charge of shooting with intent to commit murder, was found guilty and was sentenced to imprisonment in the State penitentiary for a period of four years.
He appeals from the sentence and judgment, assigning as the sole ground for his relief that the trial judge had erroneously declined to grant him a continuance, and compelled him to go to trial without his witnesses.
The record discloses that after the application for a continuance of the cause to obtain the attendance of two absent witnesses, whose names were given, was refused, and the trial was being proceeded .with, said witnesses appeared in open court, but they were not placed upon the stand, and that defendant availed himself of the statute and testified in his own favor, admitting the shooting, but denying the criminality of the act on the ground that it was accidentally done.
Under this state of facts the conclusion is irresistible that the application for continuance and the appeal likewise were taken for delay.
Judgment affirmed.